Citation Nr: 0605035	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disease as 
secondary to high blood pressure.

3.  Entitlement to service connection for a bilateral knee 
disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from n March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Following the issuance of the March 2005 RO decision the 
veteran filed a notice of disagreement, which addressed the 
issues of service connection for high blood pressure, a 
kidney disease as secondary to high blood pressure and a 
bilateral knee disability.  The statement of the case 
addressed all three claims for service connection.  
Thereafter, the veteran submitted a substantive appeal 
received in September 2005, wherein he indicated, by checking 
block 9A on the VA form 9, that he was appealing all of the 
issues listed in the statement of the case, indicative of his 
desire to perfect his appeal of all three issues.  The Board 
accepts it as a timely substantive appeal with regard to all 
three issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The appellant perfected his appeal in September 2005, and 
elected to have the case decided without a hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical records show that he had 
two instances of increased blood pressure readings and a 
diagnosis of moderate hypertension; however, there is no 
medical evidence of high blood pressure post-service until 
decades after the veteran's discharge from active duty in 
1946; there is no medical or satisfactory lay evidence of 
continuity of symptomatology over the span of more than 50 
years; and the only competent opinion weighs against the 
claim that there is a nexus between a current diagnosis of 
hypertension and service. 

3.  As service connection for hypertension or high blood 
pressure has not been established, service connection for a 
kidney disease as secondary to high blood pressure must be 
denied as a matter of law.

4.  The medical evidence does not show a disability of either 
knee until more than 50 years post-service and the 
preponderance of the competent evidence is against a nexus 
between a current diagnosis for a right or left knee 
disability and any incident of service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for high blood pressure 
or hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for a kidney disease, as secondary to 
a high blood pressure disability, is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.310 (2005); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

3.  A bilateral knee disability was not incurred in or 
aggravated by active military service, nor may arthritis of 
either knee be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3. 159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the March 2005 RO 
rating decision, the statement of the case and supplemental 
statement of the case, issued in connection with the 
appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the appellant, to include the September 
2004 and October 2004 letters, specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
September 2004 and October 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claims.  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Additionally, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was issued prior to the issuance of the RO decision that is 
the subject of this appeal.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran's high blood 
pressure began during or as the result of some incidence of 
service, or whether his kidney disease is secondary to high 
blood pressure, the Board notes that, in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant' s act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) 
(2005). 

With respect to the veteran's claim for service connection 
for hypertension, he was afforded VA examination, which 
included a nexus opinion.  The Board finds that this 
examination report, when considered with the rest of the 
relevant medical and lay evidence of record, is sufficient to 
render an appellate decision.  That is, another examination 
or medical opinion is not necessary to adjudicate the appeal 
of this issue.  Id. 

Turning next to the veteran's claim for service connection 
for kidney disease secondary to hypertension, as not above, 
since service connection for the latter is not warranted, the 
secondary service connection claim must be denied as a matter 
of law.  There is no duty to assist, to include affording an 
examination or medical opinion, under such circumstances.  
Sabonis, supra.
 
As to the veteran's claim for service connection for a 
bilateral knee disability, to include osteoarthritis, in the 
absence of competent evidence of a disability of either knee, 
to include arthritis, during service or for more than 50 
years thereafter, and with no competent opinion suggesting a 
link between a current diagnosis of a disability of either 
knee and any incident of service, there is no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
active service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In addition, certain chronic diseases, including arthritis 
and hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2004).  The 
Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Service connection for high blood pressure or hypertension 

The veteran claims that he developed high blood pressure 
during service.  He asserts that he was diagnosed with 
hypertension upon service discharge; however, he was not 
started on any blood pressure treatment at the time.  The 
veteran's service medical records show a blood pressure 
reading of 138/88 at entrance into service in June 1944.  A 
June 1946 report recorded a blood pressure reading of 164/92, 
along with another reading of 164/94, apparently taken within 
a few minutes of the first reading.  He was diagnosed with 
moderate hypertension at that time.  

Private post-service medical reports show a diagnosis and 
treatment for high blood pressure in May 2000, more than 53 
years after the veteran's separation from service.  The 
medical evidence of record is negative for a competent 
medical opinion that links the veteran's high blood pressure 
disability to service.  The only clinician who did render an 
opinion on whether the veteran's current hypertension is 
service related, opined in February 2005 that it was less 
likely than not.  

Upon the February 2005 VA examination noted above, the 
veteran reported that he first received blood pressure 
medication in the 1960's, at which time he was experiencing 
nose bleeds.  He was not exactly sure which medication he was 
prescribed at the time.  He indicated that his blood pressure 
was checked whenever he visited the doctor, which was once or 
twice a year.  The veteran denied that he ever checked his 
blood pressure at home.  At the time of the VA examination he 
was having his blood pressure checked 3 times a week.  
Following an examination of the veteran and a review of the 
case file, the examiner pointed out that in order to make a 
diagnosis of hypertension during service, blood pressure 
readings showing elevated blood pressure taken on three 
different occasions were necessary.  He thus concluded that 
he did not have enough information to make a determination 
regarding a diagnosis of hypertension during service.  
Therefore, he opined that it was not at least as likely as 
not, or less than 50 percent probability that the veteran's 
current hypertension began in service.  

The February 2005 VA medical opinion, rendered after a review 
of the veteran's claims file (including service medical 
records and post-service medical records), and an 
examination, clearly weighs against the veteran's claim for 
service connection for hypertension.  To the extent that the 
veteran is now contending that he had problems continually 
after service, his contentions are outweighed by the negative 
post-service medical evidence.  That is, an absence of any 
medical evidence or even contemporaneously record lay 
evidence suggestive of hypertension for a period of more than 
50 years is significant.  The Court of Appeals for Veterans' 
Claims has held that such negative evidence can be 
determinative.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  The Board has 
considered the veteran's history reported in recent years of 
being treated for hypertension in the 1960s.  Aside from the 
fact that there are no such records in the claims file and no 
indication that they are available to secure, it would still 
leave a gap in time of at least 15 to 20 years before 
treatment was initiated and it would not alter the fact that 
the only competent opinion addressing the contended causal 
relationship between a current diagnosis of hypertension and 
service weighs against the claim.  It also does not change 
the fact that the veteran filed his original claim for 
service connection for hypertension well over 50 years after 
he was discharged from service.  

While the Board has considered the veteran's statements that 
his high blood pressure is related to service, he is not 
competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

The statement from the veteran's brother to the effect that 
the veteran called home prior to his release from active 
duty, to inform his family that his discharge was being held 
pending a decrease in his blood pressure readings, merely 
confirms that the veteran did indeed have elevated blood 
pressure readings prior to his discharge from service.  What 
is lacking here, however, is a competent opinion linking a 
current diagnosis of hypertension to the in-service notation 
of hypertension recorded more than 53 years earlier.  As a 
layman, the brother is not competent to provide such an 
opinion.  Espiritu, supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for high blood pressure, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service Connection for kidney disease as secondary to high 
blood pressure

As also noted above, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  However, the provisions of 38 C.F.R. § 
3.310 apply only to service connection for secondary 
disabilities caused by a service-connected disability.  
Inasmuch as service connection has not been established for 
high blood pressure, there is no legal basis for entitlement 
to service connection for the veteran's for kidney disease as 
secondary to high blood pressure.

The application of the law to the facts is dispositive, and 
the appeal must be denied because there is no entitlement 
under the law to the grant of secondary service connection 
for kidney disease.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).

Service connection for a bilateral knee disability, to 
include osteoarthritis

The veteran claims that during active duty he spent a 
substantial amount of time climbing up ladders, which caused 
his knees to become painful, which eventually evolved into 
his current disability, to include arthritis.  

The veteran's service medical records are negative for any 
findings attributable to a right or left knee disability, to 
include arthritis.  Post- service medical records dated in 
recent years reflect complaints of bilateral knee pain and 
treatment for this condition.  An October 2004 clinical 
report shows that the veteran had been followed since October 
2002 for significant Stage IV (bone-on-bone) arthritis on the 
inside of both knees.  A private medical report dated in May 
2005 shows that the veteran provided a history of pain in his 
knees since service.  In May 2005 a clinician prepared a 
statement wherein he recorded a history of pain in the knees 
bilaterally, since active duty.  It is apparent that the 
clinician's report was based upon history obtained from the 
veteran rather than a review of the record.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  Here, the service medical records, to 
include the report of the separation examination, fails to 
show any findings relating to an injury or disability of 
either knee and there is no post-service medical evidence 
suggestive of a knee disability until decades post-service.

The medical evidence of record reflects a gap of well over 50 
years between service discharge and a diagnosis for a 
bilateral knee disability.  The Board finds that the lack of 
evidence of treatment or contemporaneously recorded lay 
evidence during this period of time weighs against a finding 
of continuity of symptomatology.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, as 
noted above, the Court of Appeals for Veterans Claims has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board recognizes the assertions by the veteran that his 
current bilateral knee disability is related to repetitive 
walking up and down ladders during service.  However, as a 
layman he is not competent to provide a medical diagnosis or 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  

For the reasons stated above, the Board finds that service 
connection for a bilateral knee disability, to include 
osteoarthritis, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)


ORDER

Service connection for high blood pressure or hypertension is 
denied.

Service connection for kidney disease as secondary to high 
blood pressure is denied.

Service connection for a bilateral knee disability, to 
include osteoarthritis, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


